           Case 1:04-cv-00814-RCL Document 367 Filed 04/30/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
ROGER HALL, et al.,                    )
                                       )
      Plaintiffs,                      )
                                       )
      v.                               ) Civil Action No. 04-0814 (RCL)
                                       )
CENTRAL INTELLIGENCE AGENCY,           )
                                       )
      Defendant.                       )
______________________________________ )

               CONSENT MOTION FOR AN EXTENTION OF TIME
        TO RESPOND TO PLAINTIFFS’ MOTIONS FOR RECONSIDERATION

       Defendant Central Intelligence Agency (“CIA”), pursuant to Federal Rule of Civil

Procedure 6(b)(1), respectfully requests an extension of time of four (14) days, to respond to

Plaintiffs’ Motions for Reconsideration filed on April 20, 2021. (ECF Nos. 364 and 365)

                              BACKGROUND INFORMATION

       1.      On November 30, 2020, the Court granted “the government’s motion for

summary judgment and order[ed] this case dismissed with prejudice.” (ECF No. 353)

       2.      On April 20, 2021, Plaintiffs filed Motions for Reconsideration. (ECF Nos. 364

and 365)

       3.      The CIA’s response is currently due on May 4, 2021.

                            BASIS FOR EXTENSION REQUEST

       4.      The undersigned counsel is juggling a number of competing deadlines that have

been moved and concentrated to this week and the following week in her eighty-five other FOIA

and Immigration cases. Although undersigned counsel has been consistently working 70-80

hours per week, she has been unable to find the time to meet this May 4, 2021, deadline.
         Case 1:04-cv-00814-RCL Document 367 Filed 04/30/21 Page 2 of 2




                        ADDITIONAL REQUIRED INFORMATION

       5.      Granting this motion will not affect any other deadlines.

       6.      Pursuant to Local Civil Rule 7(m), the undersigned counsel has reached out to

Plaintiffs’ counsel, who consent to this fourteen (14) day extension of time.

       WHEREFORE, based on the foregoing, Defendant respectfully requests that the Court

grant this motion seeking an extension of time of fourteen (14) days, up to and including May

18, 2021, to respond to Plaintiffs’ Motions for Reconsideration. A proposed order is attached.


Dated: April 30, 2021                        Respectfully submitted,


                                             CHANNING D. PHILLIPS
                                             D.C. Bar # 415793
                                             Acting United States Attorney

                                             BRIAN P. HUDAK
                                             Acting Chief, Civil Division

                                             By: /s/ Kathleene Molen
                                             KATHLEENE MOLEN
                                             VA Bar #68460
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, District of Columbia 20530
                                             (202) 803-1572
                                             Kathleene.Molen@usdoj.gov

                                             Counsel for Defendant




                                                 2
